     Case 1:21-cv-00132-DAD-HBK Document 12 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GALE YOUNG,                                       Case No. 1:21-cv-00132-NONE-HBK
12                       Plaintiff,                     NOTICE OF VOLUNTARY DISMISSAL
                                                        PURSUANT TO FED. R. CIV. P.
13           v.                                         41(a)(1)(A)(i)
14    CA DEPARTMENT OF CORRECTIONS,                     (Doc. No. 11)
      ET. AL.
15                                                      ORDER TO ASSIGN A DISTRICT JUDGE
                         Defendants.
16

17

18

19          Plaintiff filed a notice advising the Court he wishes to dismiss the action on July 27, 2021.

20   (Doc. No. 11). Defendants have not been served, so no answer or motion for summary judgment

21   has been filed. The Court construes the notice as filed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

22   The Court notes that Findings and Recommendations were issued on June 29, 2021

23   recommending the complaint be dismissed due to Plaintiff’s failure to prosecute this action. (Doc.

24   No.10). As of this date, the District Court has not adopted the Findings and Recommendations.

25          “[U]nder Rule 41(a)(1)(A)(i), a plaintiff has an absolute right to voluntarily dismiss his

26   action prior to service by the defendant of an answer or a motion for summary judgment.”

27   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

28   (quotation and citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no
     Case 1:21-cv-00132-DAD-HBK Document 12 Filed 07/30/21 Page 2 of 2


 1   court order is required, the parties are left as though no action had been brought, the defendant

 2   can’t complain, and the district court lacks jurisdiction to do anything about it.” Id. at 1078.

 3            Accordingly, the Clerk of Court shall assign this case to a district judge, terminate all

 4   pending motions and deadlines, and CLOSE this action to reflect Plaintiff’s voluntary dismissal

 5   without prejudice pursuant to Rule 41(a)(1)(A)(i).

 6

 7
     Dated:      July 29, 2021
 8                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
